—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Suffolk County (Freundlich, J.), entered January 14, 2002, as, after a hearing, denied her petition for custody of the parties’ two children.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The court’s primary concern in any child custody dispute is whether, under the totality of the circumstances, a change in custody is in the best interests of the children (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]; Matter of Chebuske v Burnhard-Vogt, 284 AD2d 456, 457 [2001]; Matter of McCoy v *416McCoy, 277 AD2d 384, 385 [2000]). Since the hearing court is in the most advantageous position to evaluate the testimony, character, and sincerity of the parties, its determination should not be disturbed unless it lacks a sound and substantial basis in the record (see Vinciguerra v Vinciguerra, 294 AD2d 565, 566 [2002]; Santoro v Santoro, 224 AD2d 510, 511 [1996]). Here, the Family Court’s determination denying the mother’s petition for custody has a sound and substantial basis in the record and should not be disturbed. Altman, J.P., Florio, Adams and Rivera, JJ., concur.